*187The opinion of the court was delivered by
Stiles, J.
— Appellant, without leave of this court, has seen fit to rest his presentation of his appeal upon a typewritten brief. This is contrary to rule 8, and counsel for the state moves to strike the brief, and the motion must be granted. It follows that there is no assignment of error, and the judgment must be affirmed. So ordered.
This being a criminal case, however, in order that no substantia] injustice may be done, we have examined the brief and the 'record and find no evidence that any legal right of the appellant has been infringed.
Dunbar, C. J., and Hoyt, Scott and Anders, JJ., concur.